                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION


PERNELL CARTER                                                              PETITIONER
ADC # 078790


VS.                        CASE NO. 5:18-CV-00141-JM-JTK


WENDY KELLEY, Director
Arkansas Department of Correction                                         RESPONDENT



                                     JUDGMENT

      Carter’s petition for a writ of habeas corpus is dismissed with prejudice.

      SO ADJUDGED this 9th day of July, 2019.


                                                _________________________________
                                                   UNITED STATES DISTRICT JUDGE
